DETAILED ACTION
This Non-Final action is responsive to communications: RCE filed 12/07/2021.
By the present amendment, claims 1, 6, 11, and 17 are amended. No claims are cancelled or added. Claims 1-23 are pending. Claims 1, and 11 are independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  12/07/2021 has been entered.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. See ADS for priority date details 12/19/2019.

Applicant is requested to check claim informality, language issues (e.g. antecedent issues, redundant limitation issues, sinuous functional language issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.


5.	Claims 1-5, 9, 11-15, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over KIM-2924 (US 2011/0242924 A1), in view of KIM-7059 (US 2019/0267059 A1). Further supported by Matsuno et al. (US 20170110173 A1).
	Regarding independent claim 1, KIM-2924 teaches a semiconductor device (Fig 1: semiconductor memory device) comprising: 
(Fig. 1: 100, 400 combined) configured to generate a bank group address (Fig. 10: GPA) based on a first group of an internal command/address signal (Fig. 10: RDA) and 
configured to generate a bank address (bank address in non-group mode e.g. Fig. 10: 321) based on a second group of the internal command/address signal (RD, MCS1, MCS2 signals combined. See Fig. 10: RD, para [0048]: MCS1, MCS2) while an internal chip selection signal has a first logic level (para [0045]: chip select signal status that enables read command propagation. The limitation is further supported by Matsuno which teaches  command/address signal Fig. 5: CAj value is inputted while chip selection signal has a first logic level. See Matsuno Fig. 5: CS low state, para [0027] and Matsuno Fig. 2 chip selection controller functionality), and 
the bank group control circuit (Fig. 1: 100, 400) configured to generate a bank group enablement signal (para [0065]: MCS1, MCS1 signal combination) based on the bank group address (Fig. 9: address of GPA, GPB…) and 
configured to generate a first column control signal (Fig. 10: 513) and a second column control signal (Fig. 10: 514) based on the bank address (bank address in non-group mode); and 
a bank group configured to include first to fourth banks (para [0071] in context of Fig. 9: GPA in 1G configuration), 
wherein the bank group includes a common circuit (Fig. 4: : 430 decoder unit) to perform a column operation for at least two of the first to fourth banks (Fig. 10: banks in GPA, GPB) based on (based on take as indicative of a correlation) the bank group enablement signal (para [0065]: MCS1, MCS1 signal combination)  and the first (Fig. 10: 521 which is correlated to 511) and second (Fig. 10: 523 which is correlated to 512) column control signals.
KIM-2924 is silent with respect to common circuit is located between at least two banks. The limitations is directed to physical arrangement of banks and circuitry components.
KIM-7059 teaches - 
the common circuit (Fig. 3: 210, 250) is located between at least two banks (e.g. Fig. 3: BANK0, BANK2) for performing the column operation of the first to fourth banks (Fig. 4C).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KIM-7059  into the teachings of KIM-2924 such that common circuit to control dedicated group of banks can be employed in order to reduce “data skew” problem (KIM-7059 para [0005]).
Regarding claim 2, KIM-7059 and KIM-2924 teach the semiconductor device of claim 1.  KIM-2924 teaches wherein the internal chip selection signal (Fig. 1: /CS) is generated based on a chip selection signal (chip select signal from controller), which is provided by an external device (e.g. controller which uses Fig. 1:20 for sending commands), in synchronization with a clock signal (Fig. 1: CK. See para [0045]); and 
wherein the internal command/address signal (para [0045]: “chip select signal”) is generated based on a command/address signal (para [0045]: command, address signal. See Fig. 1, Fig. 2: A0-A12, BA0-BA3), which is provided by the external device (controller), in synchronization with the clock signal (Fig. 1: CK. See Fig. 1: 20 input control signals 20).
Regarding claim 3, KIM-7059 and KIM-2924 teach the semiconductor device of claim 1. KIM-2924 teaches wherein the column operation for any one of the first and second banks (bank in Fig. 10: GPA) is performed based on logic levels of the bank group enablement signal  (MCS1, MCS2 signal) and the first column control signal (para [0075]: CSL1); and 
wherein the column operation for any one of the third and fourth banks (bank in Fig. 10: GPB) is performed based on logic levels of the bank group enablement signal (MCS1, MCS2 signal)  and the second column control signal (para [0075]: CSL1).
KIM-2924 in Fig. 9 teaches GPA, GPB can be formed using various combination of banks, e.g. GPA can be formed using first, second banks and GPB can be formed using third and fourth banks. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of KIM-2924 into the teachings of KIM-7059 and KIM-2924 to perform column operation such that claimed limitations are met according to data density.
Regarding claim 4, KIM-7059 and KIM-2924 teach the semiconductor device of claim 1.  KIM-2924 teaches wherein the bank group control circuit (Fig. 1: 100, 200, 400) includes: 
a command decoder (Fig. 1: 110 “command decoder”) configured to decode the internal chip selection signal and the internal command/address signal to generate a write signal and a read signal, one of which is selectively enabled; and 
a column control circuit (Fig. 1: 100, 400) configured to generate the bank group enablement signal (Fig. 1: MCS1, MCS2) and the first and second column control (CSL1, CSL2), after a predetermined period elapses (time required for signal generation, see Fig. 1 flow), when the internal chip selection signal and the internal command/address signal are inputted when the write signal is enabled (Fig. 10: starting time to T0) and 
configured to generate the bank group enablement signal and the first and second column control signals when the internal chip selection signal and the internal command/address signal are inputted when the read signal (Fig. 10: RDA) is enabled (Fig. 10: starting time to T0).
Regarding claim 5, KIM-7059 and KIM-2924 teach the semiconductor device of claim 4.  KIM-2924 teaches wherein the column control circuit is configured to generate an internal address (Fig. 2:  IADD) based on the internal command/address signal (para [0045]: command, address signal) that is inputted while the internal chip selection signal has a second logic level when any one of the write signal and the read signal is enabled (chip select signal is generally enabled to sample the input command, address signals and is disabled after the input. Thus chip select signal is in disable second logic state when internal address is generated) .
Regarding claim 9, KIM-7059 and KIM-2924 teach the semiconductor device of claim 1. KIM-2924 teaches wherein the bank group includes: 
a first common circuit (Fig. 2: 410, 420, 431, 435, 432) configured to be activated based on a logic level of the first column control signal to perform the column operation for the first and second banks (two banks in Fig. 2: 310); 
a first internal control circuit (Fig. 2: 431 with relevant row selection and row address circuit) configured to be activated based on logic levels of the first column (para [0061]); 
a second internal control circuit (Fig. 2: 431 with relevant row selection and row address circuit) configured to be activated based on logic levels of the first column control signal and the bank group enablement signal to perform the column operation for the second bank (para [0061]); 
a second common circuit (Fig. 2: 410, 420, 433, 436, 434) configured to be activated based on a logic level of the second column control signal to perform the column operation for the third and fourth banks (two banks in Fig. 2: 320); 
a third internal control circuit (Fig. 2: 433 with relevant row selection and row address circuit) configured to be activated based on logic levels of the second column control signal and the bank group enablement signal to perform the column operation for the third bank (para [0061]); and 
a fourth internal control circuit (Fig. 2: 433 with relevant row selection and row address circuit) configured to be activated based on logic levels of the second column control signal and the bank group enablement signal to perform the column operation for the fourth bank (para [0061]).
Regarding independent claim 11, KIM-2924 teaches a semiconductor device (Fig 1: semiconductor memory device) comprising: 
a bank group control circuit (Fig. 1: 100, 400 combined) configured to generate a bank group address (Fig. 10: GPA) based on a first group of an internal command/address signal (Fig. 10: RDA) and 
(bank address in non-group mode e.g. Fig. 10: 321) based on a second group of the internal command/address signal (RD, MCS1, MCS2 signals combined. See Fig. 10: RD, para [0048]: MCS1, MCS2) while an internal chip selection signal has a first logic level (para [0045]: chip select signal status that enables read command propagation. The limitation is further supported by Matsuno which teaches  command/address signal Fig. 5: CAj value is inputted while chip selection signal has a first logic level. See Matsuno Fig. 5: CS low state, para [0027] and Matsuno Fig. 2 chip selection controller functionality), and 
the bank group control circuit (Fig. 1: 100, 400) configured to generate a bank group enablement signal (para [0065]: MCS1, MCS1 signal combination) based on the bank group address (Fig. 9: address of GPA, GPB…) and 
configured to generate a first column control signal (Fig. 10: 513) and a second column control signal (Fig. 10: 514) based on the bank address (bank address in non-group mode);
a core circuit (Fig. 2: 300. See also Fig. 9) configured to include a first bank group (Fig. 2: 310) and a second bank group (Fig. 2: 320), 
wherein after any one of a first common circuit (Fig. 2: 432) and a second common circuit (Fig. 2: 431), the first common circuit and the second common circuit being connected to banks of the first bank group (Fig. 2: 310), is activated by the bank group enablement signal (para [0061]: combination of  MCS1/ MCS2) and the first and second column control signals to perform a column operation (para [0059]: DQ1 is written in 310), 
(Fig. 2: 434) and a fourth common circuit (Fig. 2: 433), the third common circuit and fourth second common circuit being connected to banks of the second bank group (Fig. 2: 320), is activated by the bank group enablement signal (para [0061]: combination of  MCS1/ MCS2) and the first and second column control signals to perform the column operation (Fig. 4: same column address signal is used to write DQ2 in 320. See para [0059]).
KIM-2924 is silent with respect to remaining provisions of this claim as it pertains to physical arrangement and location of controlling components and banks.
KIM-7059 teaches -
wherein the first common circuit (Fig. 3: 210) and the second common circuit (Fig. 3: 220) are located between at least two banks of the first bank group (between BANK0-BANK3 in upper bank group) for performing the column operation (see Fig. 4C operation),
wherein the third common circuit (Fig. 3: 230) and the fourth common circuit (Fig. 3: 240) are located between at least two banks of the second bank group (between BANK4-BANK7 in lower bank group) for performing the column operation (see Fig. 4C operation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KIM-7059 into the teachings of KIM-2924  such that common control circuit can be arranged near bank groups in the claimed fashion in order to “reduce the data skew” (para [0005]).
Regarding claim 12, KIM-2924 and KIM-7059 teach the semiconductor device of claim 11. KIM-2924 teaches wherein the internal chip selection signal is generated (para [0045] and Fig. 1); and 
wherein the internal command/address signal is generated based on a command/address signal, which is provided by the external device, in synchronization with the clock signal (para [0045] and Fig. 1).
Regarding claim 13, KIM-2924 and KIM-7059 teach the semiconductor device of claim 11. KIM-2924 teaches wherein the first bank group includes first to fourth banks; and wherein the second bank group includes fifth to eighth banks (see Fig. 9: 1G density bank/ array configuration that is applicable).
Regarding claim 14, KIM-2924 and KIM-7059 teach the semiconductor device of claim 13. KIM-2924 teaches  wherein the first and second banks share the first common circuit; wherein the third and fourth banks share the second common circuit; wherein the fifth and sixth banks share the third common circuit; and wherein the seventh and eighth banks share the fourth common circuit (see Fig. 5 and Fig. 9: banks and groups share peripheral circuits).
Regarding claim 15, KIM-2924 and KIM-7059 teach the semiconductor device of claim 11, wherein the bank group control circuit includes: a command decoder configured to decode the internal chip selection signal and the internal command/address signal to generate a write signal and a read signal, one of which is selectively enabled; and a column control circuit configured to generate the bank group enablement signal and the first and second column control signals, after a predetermined period elapses, when the internal chip selection signal and the internal command/address signal are inputted when the write signal is enabled and configured 
(see Claim 4 rejection)
Regarding claim 20, KIM-2924 and KIM-7059 teach the semiconductor device of claim 11, wherein the first bank group includes: the first common circuit configured to be activated based on a logic level of the first column control signal to perform the column operation for first and second banks that are included in the first bank group; a first internal control circuit configured to be activated based on logic levels of the first column control signal and the bank group enablement signal to perform the column operation for the first bank; a second internal control circuit configured to be activated based on logic levels of the first column control signal and the bank group enablement signal to perform the column operation for the second bank; the second common circuit configured to be activated based on a logic level of the second column control signal to perform the column operation for third and fourth banks that are included in the first bank group; a third internal control circuit configured to be activated based on logic levels of the second column control signal and the bank group enablement signal to perform the column operation for the third bank; and a fourth internal control circuit configured to be activated based on logic levels of the second column control signal and the bank group enablement signal to perform the column operation for the fourth bank.
(see claim 9 rejection)

Additional Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM-9696 (US 2019/0279696 A1).
Regarding independent claim 1, KIM-9696 teaches a semiconductor device (Fig 1: semiconductor device. See para [0004]-[0005], para [0083]) comprising: 



    PNG
    media_image1.png
    584
    799
    media_image1.png
    Greyscale

a bank group control circuit (Fig. 1: 7, 8) configured to generate a bank group address (Fig. 1: BG<1:4>) based on a first group of an internal command/address signal (internal control signals e.g. Fig. 1: ERD1, EWT1, ERD2, EWT2, see para [0024]) and 
configured to generate a bank address (Fig. 1: IBA<1:4>) based on a second group of the internal command/address signal (Fig. 1: CA, ICLK, ICLKB) while an internal chip selection signal has a first logic level (chip select signal status that enables control signal and command propagation), and 
(Fig. 1: 7, 8) configured to generate a bank group enablement signal (para [0053]: mode signal BG, see Fig. 1: BG) based on the bank group address and 
configured to generate a first column control signal (Fig. 1: IADD_BG<1>, see para [0004]-[0005]) and a second column control signal (Fig. 1: IADD_BG<2>, see para [0004]-[0005]) based on the bank address (Fig. 1: BG<1:4>); and 
a bank group configured to include first to fourth banks (Fig. 13: 921-924, see para [0083]), 
wherein the bank group includes a common circuit (Fig. 13: 91) to perform a column operation for at least two of the first to fourth based on  the bank group enablement signal (para [0053]: BG signal)  and the first (Fig. 13: IADD_BG<1>) and second (Fig. 13: IADD_BG<2>) column control signals (para [0004]-[0005], See para [0083]).
the common circuit (Fig. 13: 91) is located between at least two banks (see Fig. 13) for performing the column operation of the first to fourth banks (para [0004]-[0005], para [0083]).
Regarding independent claim 11, KIM-9696 teaches all limitations of claim 11.


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure :  KIM (US 2017/0109308 A1): Fig. 1-Fig. 17B disclosure applicable for all claims.  KIM teaches memory device includes: a plurality  suitable for generating a first signal which toggles in response to a column command signal and a second signal having the opposite logic value of the first signal; a column command transmission unit suitable for transmitting a read command signal or write command signal to the first bus when the first signal is activated, and transmitting the read command signal or write command signal to the second bus when the second signal is activated; and a column address transmission unit suitable for transmitting one or more column address signals corresponding to the read command signal or write command signal to a bus to which the read command signal or write command signal is transmitted, between the first and second buses. YOON (US 20190348084 A1): US version of prior art submitted in IDS KR20190128451A. Fig. 1-Fig. 30 disclosure applicable for all claims. Gans (US 20200004420 A1): Fig. 1-Fig. 11 Disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 6-8, 10, 16-19, 21-23  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.
Examiner’s amendment type suggestion:
It is best understood by Examiner that the following amendment will place the application in better condition for allowance:
1) Incorporate limitations of claim 6 into independent claim 1.
2) Incorporate limitations of claim 17 into independent claim 11.
Claim 6. See limitations …shifting circuit configured to shift the write signal to generate a pre-shift signal and a shift signal, which are sequentially enabled; and an internal address generation circuit configured to, when the read signal, the pre-shift signal, and the shift signal are enabled, generate the bank group enablement signal based on the bank group address, generate the first column control signal and the second column control signal based on the bank address, and generate the internal address based on the input command/address signal….
Claim 17. See limitations shift the write signal to generate a pre-shift signal and a shift signal, which are sequentially enabled; and an internal address generation circuit configured to, when the read signal, the pre-shift signal, and the shift signal are enabled, generate the bank group enablement signal based on the bank group address, generate the first column control signal and the second column control signal based on the bank address, and generate the internal address based on the input command/address signal….





Response to Arguments

Applicant's arguments filed 11/16/2021 regarding claims 1, 11 rejection have been fully considered but they are not persuasive and previous prior arts are maintained.
Applicant argues that the 35 USC 103 obviousness rejection of claims 1 and 11 over KIM-2924 (US 2011/0242924 A1) and KIM-7059 (US 2019/0267059 A1) are not proper because none of the prior arts teach the new amended limitation “…a bank group address based on a first group of an internal command/address signal and configured to generate a bank address based on a second group of the internal command/address signal while an internal chip selection signal has a first logic level, and the bank group control circuit configured to generate a bank group enablement signal based on the bank group address and configured to generate a first column control signal and a second column control signal based on the bank address…”
Applicants argument is not persuasive because applicant has not provided sufficient reasons and has not considered each prior art in it’s entirety. See new formulated rejection using existing references. Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825